549 F.2d 1001
George James COOK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 76-2173.
United States Court of Appeals,Fifth Circuit.
March 31, 1977.

Alan S. Gover, Houston, Tex., for petitioner-appellant.
Edward B. McDonough, Jr., U. S. Atty., James R. Gough, George A. Kelt, Jr., John T. Johnson, Asst. U. S. Attys., Houston, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before SIMPSON, GEE and HILL, Circuit Judges.
PER CURIAM:


1
Appellant, George Cook, presently appeals to this Court from the order of the District Court for the Southern District of Texas denying, on remand, his 28 U.S.C.A. § 2255 motion for post-conviction relief.


2
In Cook v. United States, 521 F.2d 875 (5th Cir. 1975), we reversed the District Court for failing to hold an evidentiary hearing to determine the issue of whether appellant's pleas of guilty were vitiated by the alleged misleading advice of counsel.


3
Appellant contends that his court-appointed counsel misled him into believing that if he pled guilty to narcotics charges, then he, a narcotic addict, would have immediately begun service of his sentence at a federal narcotics treatment center rather than being returned to state authorities for trial on state charges.  Cook contends that he was in the process of withdrawal from heroin addiction when his pleas were entered and that his reliance on the allegedly misleading advice rendered his pleas involuntary and the assistance of his counsel ineffective.


4
On remand, the District Court held an evidentiary hearing, and found that the pleas were voluntarily entered, and that appellant's counsel rendered him effective assistance.  Though there was conflicting evidence, we are of the opinion that the findings of the trial judge are not clearly erroneous.


5
Accordingly, the judgment of the District Court is


6
AFFIRMED.